O’Gorman, J.
The principle is now well settled with respect to gambling contracts that where a loss is already incurred any person other than the winner who advances money or other property to the loser to enable him to pay the loss may recover such advance in the absence of a special statute. 14 Am. & Eng. Ency. of Law, 642. But the plaintiff in- this case is in no position to invoke the benefit of this rule. He was a person directly connected with the transaction. He was the only winner in the game, and there is no authority going to the extent of permitting a winner to recover from a loser, no matter what form the loan may take.
Judgment affirmed, with costs.
Beekman', P. J., and Giegebich, J., concur.
Judgment affirmed, with costs.